Quinn, Chief Judge
(dissenting):
The record of trial shows more than a mere passing masquerade by the accused. It shows the procurement of an actual “entry into service.” See Manual for Courts-Martial, United States, 1951, paragraph 162. Among other things the accused presented an order showing purported enlistment for a period of six years with the estimated time of separation as July 1963. Accordingly, he was placed on the rolls of military organizations as a regular member and assigned military duties. He performed those duties and received pay and allowances therefor. In my opinion, these facts established beyond a doubt that the accused intended to, and did, in fact, effect an entry into the armed service for the ostensible period covered by his false orders. He was, therefore, subject to trial and punishment by court-martial.
As to the other assignments of error, the accused’s plea of guilty removed any basis for challenge of the specifications because of ambiguity. See United States v Parker, 3 USCMA 541, 13 CMR 97; United States v Sell, 3 USCMA 202, 11 CMR 202; cf. United States v Fout, 3 USCMA 565, 13 CMR 121. I would affirm the decision of the board of review.